Citation Nr: 0800814	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-27 265	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety disorder, currently rated 30 percent disabling.

2.  Entitlement to an increased rating for chronic active 
cervical strain, trapezius strain, myositis, and degenerative 
joint disease of the cervical spine, currently rated 20 
percent disabling.

3.  Entitlement to an increased rating for shell fragment 
wound scar formation of the upper back, currently rated 10 
percent disabling.

4.  Entitlement to a compensable rating for allergic 
sinusitis and rhinitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
May 1956.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The veteran's notice of disagreement included a 
noncompensable rating for scars of the right hand.  The RO 
issued a statement of the case on that issue in November 
2006.  The veteran did not submit a VA Form 9, Substantive 
Appeal, or other correspondence containing the necessary 
information and the RO closed that appeal.  Because the 
veteran did not perfect an appeal of that issue, the Board 
will not address it further.  

During the appeal period, the RO granted a higher rating for 
chronic active cervical strain; however, that does not end 
the appeal.  The claimant seeks the maximum benefit allowed 
by law.  Such a claim remains in controversy where less than 
the maximum schedular benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993) (cited in Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  


FINDINGS OF FACT

1.  Generalized anxiety disorder has been manifested by 
serious occupational and social impairment with deficiencies 
in family relationships, judgment, thinking, and mood due to 
such symptoms as depression affecting ability to function 
independently, impaired impulse control, spatial 
disorientation, difficulty in adapting to stressful 
circumstances, and impairment in establishing and maintaining 
effective relationships.  

2.  Chronic active cervical strain, trapezius strain, 
myositis, and degenerative joint disease of the cervical 
spine have been manifested by cervical pains, moderate 
limitation of motion of the neck, trapezius muscle spasm, and 
additional impairment due to flare-ups of pain, weakness, and 
fatigue; intervertebral disc syndrome or radiculopathy is not 
shown. 

3.  A through-and-through gunshot wound of the trapezius 
muscle is not shown.

4.  The medical evidence reflects superficial painful 
service-connected shell fragment wound scar formation of the 
upper back.  

5.  Three or more incapacitating sinusitis episodes per year 
requiring prolonged antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting are not shown.   

6.  Neither nasal polyp nor greater than 50 percent 
obstruction of nasal passages is shown.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent schedular rating for 
generalized anxiety disorder are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2007); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 
9400 (2007).

2.  The criteria for a 30 percent schedular rating for 
chronic active cervical strain, trapezius strain, myositis, 
and degenerative joint disease of the cervical spine are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2007); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.55, 4.56, 4.71, Plate V, §§ 4.71a, Diagnostic 
Codes 5021, 5290 (2003); Diagnostic Codes 5301, 5322 (2007).

3.  The criteria for a schedular rating in excess of 10 
percent for painful shell fragment wound scar formation of 
the upper back have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2007).

4.  The criteria for an increased schedular rating for 
allergic sinusitis and rhinitis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.97, 
Diagnostic Codes 6510-6514, 6522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007), and at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007), VA has a duty to notify and to assist a 
claimant in substantiating claims. 

Upon receipt of a complete or substantially complete 
application for benefits, VA shall notify the claimant and 
his representative of any information and any medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must give notice to 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b) (1).  The RO must 
provide this notice prior to an unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

VA's duty to notify the claimant of the information and any 
medical or lay evidence that is necessary to substantiate the 
claim was satisfied prior to the initial May 2003 rating 
decision by way of a letter sent to the claimant in November 
2002, which addressed the notice requirements.  The letter 
mentions what evidence is required to substantiate the 
claims, the claimant's and VA's duty to obtain this evidence, 
and asks the claimant to submit any relevant evidence in his 
possession. 

VA also provided the additional notices recommended by the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), in 
March 2006 and in August 2007.  Thus, no unfair prejudice 
will result from the Board's handling of the matter at this 
time.  

In this case, all necessary development has been accomplished 
and adjudication may proceed without unfair prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has 
obtained any necessary medical opinions.  Neither the 
claimant nor his representative has identified, nor does the 
record indicate, that any additional evidence is necessary 
for fair adjudication of the claims.  Hence, no further 
notice or assistance to the claimant is required to fulfill 
VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. §§ 3.102, 4.3.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Anxiety Disorder 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2007).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2007).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the United 
States Court of Appeals for Veterans Claims (Court) stressed 
that the specified factors for each incremental rating were 
examples rather than requirements for a particular rating.  
The Court stated that the analysis should not be limited 
solely to whether the claimant exhibited the symptoms listed 
in the rating scheme.  Consistent with the foregoing, the 
Court found it appropriate for a rating specialist to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment.

Generalized anxiety disorder has been rated 30 percent 
disabling for the entire appeal period under Diagnostic Code 
9400.  Generalized anxiety disorder is evaluated in 
accordance with the General Rating Formula for Mental 
Disorders.  Under that formula, a 30 percent evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusion or hallucination; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.  

The evidence includes VA mental disorders compensation 
examination reports dated in December 2002, August 2004, and 
April 2007.  Also relevant are VA psychiatry treatment notes.  
This evidence reflects that the veteran's anxiety disorder 
has been manifested throughout the appeal period by anxiety, 
irritability leading to legal charges for assaulting a police 
officer, insomnia, inability to concentrate, constricted 
affect, poor memory, poor insight, poor judgment, and 
disorientation, among others.  

Global Assessment of Functioning (GAF) scores ranged from 50 
to 65.  According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, GAF 
scores of 41 through 50 or lower are indicative of serious 
symptoms, or serious difficulty in social, occupational, or 
school functioning, i.e., no friends, unable to keep a job.  
GAF scores of 51 to 60 indicate moderate severity (flat 
affect and circumstantial speech, occassional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (few friends, conflicts with peers or co-
workers).  GAF scores of 61 to 70 indicate mild symptoms, or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well.  See also 
38 C.F.R. § 4.125 (2007). 

While the rating criteria set forth above do not mention GAF 
scores, the Board weighs these scores to determine the 
effects of the current manifestations.  Mauerhan v. Principi, 
16 Vet. App. 436, 443 (2002).  Considering that the veteran's 
irritability and social impairment led to legal charges and 
the fact that a GAF score of 50 was assigned, the Board 
considers carefully the 70 and 100 percent criteria.  

Comparing all the manifestations with the criteria of the 
rating schedule, the Board finds that the criteria for a 70 
percent schedular rating under Diagnostic Code 9400 are more 
nearly approximated.  38 C.F.R. § 4.7.  The criteria for a 70 
percent rating are met if there are deficiencies in most of 
the areas of work, school, family relations, judgment, 
thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-
14 (2001).  

The veteran's symptoms have resulted in occupational and 
social impairment with deficiencies in family, judgment, 
thinking, and mood.  Specifically, judgment, thinking, and 
mood are clearly deficient.  The August 2004 VA examiner 
found constricted affect, poor memory, poor insight, and poor 
judgment, which impact on judgment, thinking, and mood, and 
family relationships as well.  

The veteran was also observed by the psychiatrist to be 
disoriented in part.  Disorientation is a significant symptom 
because "special disorientation" is a listed criterion in 
the 70 percent and 100 percent categories.  Next, the 
veteran's irritability has caused legal and family problems.  
A December 2006 psychiatric report notes dysphoric mood, 
restricted affect, and depression.  These affect family, 
judgment, thinking, and mood.  Thus, deficiencies in family, 
judgment, thinking, and mood are shown.

The criteria for a 100 percent schedular rating are not more 
nearly approximated because total occupational and social 
impairment due to generalized anxiety disorder is not shown.  
The veteran has consistently reported that his back 
disability and other health problems, rather than generalized 
anxiety disorder, prevent him from working.

The Court recently held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider staged ratings.  See Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).  Where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  

In this case, the evidence does not contain or include 
factual findings that demonstrate distinct time periods in 
which the anxiety disorder exhibited diverse symptoms meeting 
the criteria for different ratings.  For instance, the 
December 2002 examination report mentions the fewest 
symptoms, yet contains the lowest GAF score during the entire 
appeal period.  Conversely, the August 2004 examination 
report contains a higher GAF score, yet contains most of the 
serious symptoms used in rating this case.  Later dated 
reports note some of the symptoms and GAF scores of 60 or 
above, but none of these reports mentions improvement, save 
for some memory increase attributed to medication.  

Pursuant to 38 C.F.R. § 4.2, different examiners will not 
describe the same disability in the same language.  It is the 
responsibility of the rating specialist to interpret reports 
of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Following this tenet, we must 
reconcile all the evidence into a consistent picture to 
reflect each element of disability.   

After considering all the evidence of record, the Board finds 
that the evidence favors a 70 percent schedular rating for 
generalized anxiety disorder.  The claim for a higher 
schedular disability rating is therefore granted.  

Cervical Strain, Trapezius Strain, Myositis, and Degenerative 
Joint Disease of the Cervical Spine

This disability has been rated 20 percent under Diagnostic 
Code 5021-5237 for the entire appeal period.  To determine 
which symptoms are service-connected, a review of the 
shrapnel injury and original rating decision is necessary.
 
The veteran was hit by shrapnel in the left scapula and 
behind the neck.  Scars are visible at the back of the neck.  
The RO granted service connection for shell fragment wound 
scars over the left scapula and over the upper back in 
February 1960 and assigned a single noncompensable scar 
rating under Diagnostic Code 7805 for all residuals of the 
shell fragment wounds.  Pursuant to a Board remand, in a June 
1962 rating decision, the RO granted secondary service 
connection for fibromyositis of both trapezius muscles and 
assigned a separate 10 percent rating under Diagnostic Code 
5021.  The noncompensable scar rating was continued. 

In the appealed May 2003 rating decision, the RO continued 
the 10 percent rating for fibromyositis of both trapezius 
muscles, but granted a compensable (10 percent) rating for 
painful scars of the upper back and recoded the scars as a 
separate disability under Diagnostic Code 7899-7804.  

In a March 2006 rating decision, the RO granted secondary 
service connection for degenerative joint disease of the 
cervical spine with cervical strain, added these disabilities 
to fibromyositis of both trapezius muscles, granted a single 
20 percent rating effective from October 31, 2002, for the 
disability (or disabilities), and recoded the disability 
under Diagnostic Code 5021-5237.  The most recent (June 2007) 
supplemental statement of the case reflects that the RO has 
recharacterized the disability as "chronic active cervical 
strain, trapezius strain, myositis, and degenerative joint 
disease of the cervical spine."  Thus, the service-connected 
disability now includes painful limitation of motion of the 
cervical spine, trapezius muscle spasm or other disability, 
as well as the separate rating for all painful scars over the 
back. 

Next, the Board must determine whether there is a basis for 
rating higher than the 20 percent and 10 percent ratings 
assigned, including the appropriateness of separate ratings 
for orthopedic, muscle injury, and neurologic disabilities.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting 
separate evaluations for separate problems arising from the 
same injury if they do not constitute the same disability or 
same manifestation under 38 C.F.R. § 4.14).  

The current manifestations of the shell fragment wounds 
include cervical pains, which are exacerbated by activity.  
Limitation of motion of the neck is shown.  Weekly flare-ups 
of neck pain are reported and a VA examiner found additional 
neck impairment due to flare-ups of pain, weakness, and 
fatigue.  Although the veteran has attributed arm and hand 
cramps to his service-connected neck disability, no medical 
examiner has agreed with this assessment.  The medical 
evidence reflects that there is no intervertebral disc 
syndrome or radiculopathy to the upper extremities.  
Trapezius muscle spasms and painful shell fragment wound 
scars are shown, however.  

Because the claim for an increased rating for the neck and 
back was received at the RO on October 31, 2002, the Board 
will refer to the orthopedic rating criteria in effect at 
that time as well as newer rating criteria that became 
effective on September 26, 2003.  As noted earlier, the neck 
disability has been rated 20 percent disabling under 
Diagnostic Code 5021-5237.  

Limitation of motion of the cervical spine warrants a 10 
percent rating if slight, a 20 percent rating if moderate, 
and a maximum of 30 percent when shown to be severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003). 

In Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991), the 
Court held that 38 C.F.R. § 4.40 recognizes that functional 
loss may be due to pain or due to actual impeded flexion, as 
specified in the rating schedule under 38 C.F.R. § 4.71a, and 
that functional loss caused by either factor should be 
compensated at the same rate.  In other words, functional 
loss due to pain is to be rated at the same level as 
functional loss due to impeded flexion.  

None of the reported cervical spine ranges of motion show 
severe limitation of motion.  Limitation of motion in any 
plane has been no worse than moderate at all times tested.  
However, where limitation of motion is shown, VA must apply 
the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to 
functional impairment.  The Court has instructed that in 
applying these regulations, VA should obtain examinations in 
which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, or 
incoordination, including during flare-ups.  Such inquiry is 
not limited to muscles or nerves.  These determinations are, 
if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

The December 2002 VA orthopedic examination report notes the 
veteran complained of cervical pains that were precipitated 
by walking and doing chores and he also reported occasional 
flare-ups of severe pain.  The December 2004 and the April 
2007 VA orthopedic examination reports reflect pain during 
range of motion testing.  The December 2004 report 
specifically notes additional impairment due to pain, 
weakness, and fatigue, and notes spasm of both trapezius 
muscles (spasm will be separately addressed, as this 
represent a separate disability).  Because weakness and 
fatigue of the neck muscles indicate increased functional 
impairment, the Board will resolve any remaining doubt in 
favor of the veteran and find that the cervical spine 
disability produces symptoms compatible with severe 
limitation of motion.  Thus, the criteria of a 30 percent 
rating for the cervical spine are more nearly approximated.  
As mentioned above, no neurologic manifestation has been 
associated with the service-connected cervical spine 
disability. 

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  VA's General Counsel (GC) held that 
where a law or regulation changes during the pendency of a 
claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  VA must apply the earlier version of the regulation 
for the period prior to the effective date of the change and 
may continue to apply it after the change, if favorable to 
the veteran.  VAOPGCPREC 3-2000.  

On September 26, 2003, new rating criteria were added to the 
rating schedule.  Under the new rating criteria, the 
diagnostic code numbers changed.  Spine disabilities are now 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental 
instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine (see also 
Code 5003)
 5243 Intervertebral disc syndrome

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): 

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.......................................100

Unfavorable ankylosis of the entire thoracolumbar 
spine............................................................................
...............50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.............................................................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine.........................................................30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or  abnormal 
kyphosis..........................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.......................................................10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

These new rating criteria do not provide a basis for a rating 
greater than the 30 percent rating already contemplated under 
Diagnostic Code 5290, as discussed above.  After 
consideration of all the evidence of record, the Board finds 
that the evidence favors a 30 percent rating for cervical 
spine limitation of motion under Diagnostic Code 5290 for the 
entire appeal period. 

Turning to trapezius muscle spasm, this disability was rated 
as myositis under Diagnostic Code 5021.  Myositis is to be 
rated according to limitation of motion of affected parts.  
38 C.F.R. § 4.71a, Diagnostic Code 5021.  The next question 
is which part or parts are controlled by the trapezius 
muscles?  According to § 4.73, Diagnostic Code 5301, the 
trapezius muscle belongs to Muscle Group I.  Muscle Group I 
also includes other muscles.  As a group of muscles, these 
muscles function in upwardly rotating the scapula and in 
elevation of the arm above the shoulder level.  According to 
Dorland's Illustrated Medical Dictionary 1083 (28th ed. 
1994), the trapezius muscle acts to rotate the scapula to 
raise the shoulder when abducting the arm.  

Confusingly, according to Diagnostic Code 5322, the trapezius 
muscle insertion belongs to Muscle Group XXII.  Muscle Group 
XXII includes other muscles that function in: rotation and 
forward movements of the head; respiration; and, deglutition 
(swallowing).  

Rotation of the head and neck has already been considered the 
rating for the cervical spine and may not be considered 
again.  Esteban, supra; 38 C.F.R. § 4.14.

Respiration and deglutition are functions wholly separate 
from head movement, but these are not controlled by the 
trapezius muscle.  Dorland's Medical Dictionary, p. 1063.  
The only function that remains for rating is arm movement; 
but, according to a December 2004 VA muscles examination 
report, the trapezius muscles had full strength through the 
normal range.  There was no loss of muscle function.  There 
was no fatigue or weakness.  The diagnosis was trapezius 
myositis.  No limitation of motion of the arm or shoulder was 
reported by the veteran or the examiner.  

The final question is whether there is any other ratable 
trapezius muscle injury.  A simple through-and-through 
missile wound might warrant a compensable rating.  38 C.F.R. 
§§ 4.55, 4.56.  The service medical records and VA 
examination reports simply reflect a scar at the base of the 
neck and over the scapula, due to gunshot wounds during 
service.  There is no indication of a through-and-through 
muscle injury.  There is no basis for a rating for a through-
and-through gunshot wound of the trapezius muscle.  38 C.F.R. 
§§ 4.55, 4.56, 4.71a, Diagnostic Code 5021, 4.73, Diagnostic 
Code 5322.

As noted above, the Court recently held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider staged ratings.  
See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  Where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  

In this case, the evidence does not contain or include 
factual findings that demonstrate distinct time periods in 
which the cervical spine disorder exhibited diverse symptoms 
meeting the criteria for different ratings.

Shell Fragment Wound Scar Formation of the Upper Back

The RO has grouped together all scars of the upper back and 
rated them 10 percent under Diagnostic Code 7899-7804 
throughout the appeal period. 

Under Diagnostic Code 7804, a superficial scar that is 
painful on examination warrants a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  

According to a December 2002 VA scars examination report, 
there were two scars on the left upper back; each measuring 2 
centimeters long and there was one scar on the right upper 
back that measured 2 centimeters by 1 centimeter.  The scars 
were reported as being nontender to palpation.

According to an April 2007 VA scars examination report, there 
were two linear scars located in the upper back at the right 
side.  Each scar measured 2 centimeters by 0.5 centimeter.  
Each scar was superficial, but painful.  The diagnosis was 
shell fragment wound formation in upper back with pain.  

Comparing the manifestations of the fragment wound formation 
of the upper back, the Board finds that the criteria for a 10 
percent rating under Diagnostic Code 7804 have been met.  
This is the highest available rating.

The Board notes that there is no evidence that the veteran's 
shell fragment wound formation limits the veteran's motion to 
warrant application of Diagnostic Code 7801, scars, other 
than head, face, or neck, that are deep or that cause limited 
motion; or Diagnostic Code 7805, scars, other, which are 
rated on limitation of function of the affected part.  The 
scar is not 144 square inches or greater to warrant 
application of Diagnostic Code 7802, scars, other than head, 
face, or neck that are superficial and do not cause 
limitation motion.  There is no evidence that the fragment 
wound formation is unstable to warrant application of 
Diagnostic Code 7803, superficial, unstable scars.  See Butts 
v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).  
Therefore, the preponderance of the evidence against this 
claim.  38 C.F.R. § 4.3.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Further, the evidence does not contain or include factual 
findings that demonstrate distinct time periods in which the 
shell fragment wound formation exhibited diverse symptoms 
meeting the criteria for different ratings.  Hart, supra.  

Allergic Sinusitis and Rhinitis

Service connection and a noncompensable rating under 
Diagnostic Code 6522 are in effect for allergic sinusitis and 
rhinitis.

A December 2002 VA ear-nose-throat examination report 
reflects that there was partial nasal valve collapse, 
bilaterally.  According to an October 2004 VA nose, sinus, 
larynx, and pharynx examination report, there was no nasal 
obstruction, however.  According to an April 2007 VA nose, 
sinus, larynx, and pharynx examination report, the veteran 
complained of recurrent purulent discharge.  No nasal 
obstruction was seen and no purulent discharge was seen.   

Under 38 C.F.R. § 4.97, Diagnostic Code 6510-6514 (2007), all 
forms of sinusitis are rated under a general formula.  A 10 
percent evaluation is warranted for one or two incapacitating 
episodes of sinusitis per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  

A 30 percent evaluation is warranted for sinusitis when there 
are three or more incapacitating episodes per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

A 50 percent evaluation is warranted for sinusitis following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  

Under Diagnostic Code 6522, allergic or vasomotor rhinitis is 
rated according to the presence of polyps.  If a polyp is 
shown, a 30 percent rating is warranted.  If no polyp is 
shown, then a 10 percent rating is warranted if there is 
greater than 50 percent obstruction of nasal passages on both 
sides or complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2007).  

In this case, three or more incapacitating episodes per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting are not shown.  No polyp is 
shown, nor is there greater than 50 percent obstruction of 
nasal passages.  Therefore, there is no basis to assign a 30 
percent rating.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for a higher disability rating for allergic sinusitis with 
rhinitis is therefore denied.  

Additionally, the evidence does not contain or include 
factual findings that demonstrate distinct time periods in 
which the allergic sinusitis and rhinitis exhibited diverse 
symptoms meeting the criteria for different ratings.  Hart, 
supra.  

Extraschedular Rating

38 C.F.R. § 3.321(b) (2007) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, and is raised 
by the record, the Board must provide adequate reasons and 
bases for its decision to not so refer it.  Colayong v. West 
12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In this case, the service-connected disabilities rated above 
have not been shown, or alleged, to cause such difficulties 
as marked interference with employment or to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 




ORDER

A 70 percent schedular rating for generalized anxiety 
disorder is granted, subject to the laws and regulations 
governing payment of monetary benefits. 

A 30 percent schedular rating for chronic active cervical 
strain, trapezius strain, myositis, and degenerative joint 
disease of the cervical spine is granted subject to the laws 
and regulations governing payment of monetary benefits.

A disability rating in excess of 10 percent for painful shell 
fragment wound scar formation of the upper back is denied. 

A compensable rating for allergic sinusitis and rhinitis is 
denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


